    Case 4:20-cv-00542-ALM Document 4 Filed 08/10/20 Page 1 of 3 PageID #: 31



                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE EASTERN DISTRICT
                             OF TEXAS SHERMAN DIVISION

   EDWARD BUTOWSKY, in his                      )
   personal and professional capacities,        )
                                                )
            Plaintiff,                          )
                                                )
   v.                                           )   Case No. 4:20-cv-00542-ALM
                                                )
                                                )             JURY DEMANDED
   MICHAEL ISIKOFF, ELLEN                       )
   RATNER, and VERIZON                          )
   COMMUNICATIONS, INC.,                        )
            Defendants.



   UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANTS
 VERIZON COMMUNICATIONS, INC. AND MICHAEL ISIKOFF TO ANSWER,
    MOVE, OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT


        Defendants Verizon Communications, Inc. (“Verizon”) and Michael Isikoff (“Isikoff”)

(collectively “Defendants”) respectfully move the Court to extend the time for Defendants to

answer, move, or otherwise respond to Plaintiff’s Complaint, up to and including October 9,

2020. Plaintiff does not oppose this motion.

        Plaintiff filed his Complaint on July 14, 2020. The current deadline for Verizon to

answer, move, or otherwise respond to the Complaint is August 12, 2020. There is a dispute

as to the effectiveness of service of the Summons and Complaint on Mr. Isikoff, but Mr.

Isikoff has agreed to waive service defects consistent with this Motion.

        Defendants seek this extension to more fully evaluate the parties’ claims and defenses,

and not for purposes of delay. Plaintiff does not oppose Defendants’ extension request and
    Case 4:20-cv-00542-ALM Document 4 Filed 08/10/20 Page 2 of 3 PageID #: 32



Defendants agree that they will not challenge the sufficiency of service of the summons upon

them. The parties agree that, by entering into this agreement, Defendants will not waive any

defenses including, but not limited to, the defenses contained within Fed. R. Civ. P. 12(b).

This is Defendants’ first request for an extension of time to respond to Plaintiff’s Complaint.

       Accordingly, Defendants respectfully request that the Court extend Defendants’ time

to answer, move, or otherwise respond to Plaintiff’s Complaint up to and including October

9, 2020. A proposed order is attached.

Dated: August 10, 2020                    /s/Ty Clevenger
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, NY 11202-0753
                                         Telephone: (979) 985-5289
                                         tyclevenger@yahoo.com

                                         Counsel for Plaintiff

                                         Jean-Paul Jassy (pro hac vice application
                                         forthcoming)
                                         William T. Um (pro hac vice application
                                         forthcoming)
                                         Elizabeth H. Baldridge (pro hac vice application
                                         forthcoming)
                                         JASSY VICK CAROLAN LLP
                                         800 Wilshire Boulevard, Suite 800
                                         Los Angeles, CA 90017
                                         Telephone: (310) 870-7048
                                         jpjassy@jassyvick.com
                                         wum@jassyvick.com
                                         ebaldridge@jassyvick.com

                                         Counsel for Defendants Verizon Communications,
                                         Inc. and Michael Isikoff




                                               2
                                               2
    Case 4:20-cv-00542-ALM Document 4 Filed 08/10/20 Page 3 of 3 PageID #: 33



                          CERTIFICATE OF CONFERENCE

      This is to certify that on July 30, July 31 and August 3, 2020, counsel for Defendants

and Plaintiff conferred by e-mail regarding the relief requested in this motion. Counsel for

Defendants confirmed that Plaintiff does not oppose this motion.


                                         /s/ Jean-Paul Jassy
                                         Jean-Paul Jassy


                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing on August 11,

2020, via the Court’s CM/ECF system.

                                         /s/ Ty Clevenger
                                            Ty Clevenger




                                             3
                                             3
